department of the treasury internal_revenue_service washington d c date number release date gl-704489-99 cc el gl br3 uilc memorandum for reid m huey district_counsel from lawrence h schattner chief branch general litigation subject this responds to your memorandum dated date this document is not to be cited as precedent issue whether the department of justice should be requested to file a petition to enforce the administrative_summons served on the taxpayer conclusion facts case development if you have any questions please call attachments as stated cc assistant regional_counsel gl midstates region
